Title: To Thomas Jefferson from Abner Nash, 10 April 1781
From: Nash, Abner
To: Jefferson, Thomas



Dear Sir
Newbern April 10. 1781

I do myself the Honor of recomending the Bearer Genl. Jones one of the Council Extraordinary to Your Excellency for a true and particular state of our distresses and to sollicit an Aid from your State of Men Arms and Amunition. I shall not enter on particulars as the General is so able to represent to you our infeebled condition. With the highest Esteem & respect I am Dr Sir Yr. Excellencys most obed Hble Servt.,

A Nash

